Exhibit 10.3
 
ASSET MANAGEMENT AGREEMENT
 
This Asset Management Agreement (“Agreement”) dated as of November 8, 2011 (the
“Effective Date”) by and between Signature Community Investment Group, LLC or
any affiliate thereof (collectively, “Asset Manager”), and Presidential Realty
Corporation (“Owner”).
 
BACKGROUND:
 
WHEREAS, Owner, directly or through its subsidiaries, is the owner and/or asset
manager of various properties as more fully described on Schedule A attached
hereto (the “Properties”);
 
WHEREAS, Asset Manager is in the business of handling all aspects of the
day-to-day management of commercial properties in markets throughout the United
States including, but not limited to, the following areas: leasing,
construction, acquisitions, dispositions, financing, accounting, tenant
relations, real estate taxes, work order management, expense management, rental
rate maximization, processing timely tenant turnovers, and energy management
(“Signature Asset Management Business”); and
 
WHEREAS, Owner desires to engage Asset Manager, and Asset Manager desires to be
engaged by Owner to manage Owner’s Properties in accordance with the Signature
Asset Management Business.
 
IN CONSIDERATION of the Background and the mutual agreements contained herein,
and intending to be legally bound hereby, the parties agree as follows:
 
1.           Engagement of Asset Manager.  Subject to the terms and conditions
of this Agreement, the Owner hereby engages Asset Manager, to manage Owner’s
Properties consistent with the Signature Asset Management Business and provide
such services of the Signature Asset Management Business as Owner shall request
from time to time (the “Asset Management Services”).
 
2.           Principal Duties.      During the term (as hereafter defined) of
this Agreement, Asset Manager shall use its best efforts to manage the
Properties in accordance with the Signature Asset Management Business and
perform the Asset Management Services as directed by Owner.  Without limiting
the foregoing, Asset Manager’s duties include the following:
 
 
A.
Leasing:

 
 
(i)
Oversee property management and company’s leasing progress

 
 
(ii)
Train personnel on proper leasing techniques

 
 
 

--------------------------------------------------------------------------------

 
 
 
B.
Marketing & Advertising:

 
 
(i)
Create and place all print ads, internet ads and property website

 
 
(ii)
Develop property brochure

 
 
(iii)
Develop property flyers

 
 
(iv)
Develop property promotional materials

 
 
C.
Financing:

 
 
(i)
Negotiate with current lender and/or new financing sources

 
 
D.
Construction:

 
 
(i)
Establish scope of job

 
 
(ii)
Bid out project

 
 
(iii)
Review bids

 
 
(iv)
Award work

 
 
(v)
Monitor work completion

 
 
E.
Dispositions:

 
 
(i)
Analyze asking price for property

 
 
(ii)
Select broker

 
 
(iii)
Work with broker on the marketing plans

 
 
(iv)
Evaluate any offers received

 
 
(v)
Negotiate offers and agreements of sale

 
 
(vi)
Work with title company on affecting the closing

 
 
 
F.
Commercial lease negotiations:

 
 
(i)
Evaluate market and determine asking rent

 
 
(ii)
Select broker

 
 
(iii)
Work with broker on the marketing plans

 
 
(iv)
Evaluate any offers received

 
 
2

--------------------------------------------------------------------------------

 
 
 
(v)
Negotiate the offers and lease document

 
 
(vi)
Assist tenant with any required permits and approvals.

 
 
(vii)
Coordinate any required construction

 
 
G.
Accounting:

 
 
(i)
Review monthly operating statements for inaccuracies, trends, issues, and
opportunities

 
 
(ii)
Review statements prepared for lenders and Owner

 
 
H.
Tax Returns:

 
 
(i)
Review tax returns

 
 
(ii)
Consider ways to minimize tax obligations

 
 
I.
Cash flow management:

 
 
(i)
Work with property management firms to make sure they have ample cash to operate
property.   Specifically, monitor cash balances, forecast future cash balances
and requirements.

 
 
J.
Budgeting:

 
 
(i)
Supervise property management firms in developing annual operating and capital
budgets and underlying assumptions.

 
 
K.
Strategic Plan:

 
 
(i)
Develop long term strategic plan for each building and market

 
 
L.
Real Estate Taxes:

 
 
(i)
Manage outside consultant to review and appeal where necessary the tax
assessments

 
 
M.
Expense Management:

 
 
(i)
Compare all expenses to established industry benchmarks

 
 
(ii)
Look for opportunities to reduce costs through scope refinement, bidding
contracts, outsourcing or doing work in-house

 
 
(iii)
Implement both water and energy saving initiatives

 
 
3

--------------------------------------------------------------------------------

 
 
 
(iv)
Obtain volume pricing with utility companies and track usage for potential
misbillings

 
 
(v)
Handle insurance for every location and ensure proper coverage and lowest
possible premiums.

 
 
N.
Rental rate maximization:

 
 
(i)
Perform regular market rent analysis

 
 
(ii)
Compare the result to Property’s rental rates and determine if adjustments are
required

 
 
O.
Tenant turnovers:  Supervise property management firms in completing timely
tenant turnovers

 
 
P.
Delinquencies:  Supervise property management firms in ensuring timely
collection of all tenant amounts due

 
 
Q.
Community relations: maintain relations with local officials and handle any
major issues or concerns

 
 
R.
Quality Assurance: Maintain the quality of the location through the following:

 
 
(i)
Review quality of leasing personnel

 
 
(ii)
Safety audits of each building

 
3.           Compensation.  In exchange for all of the Asset Management Services
to be performed by Asset Manager hereunder, Asset Manager shall be paid the
consideration set forth and described on Schedule B attached hereto.
 
4.           Term and Termination.  The employment of Asset Manager under this
Agreement shall commence on the date hereof and shall expire one (1) year from
the date hereof (the “Initial Expiration Date”).  If neither Owner nor Asset
Manager has given to the other party, at least thirty (30) days prior to the
Initial Expiration Date, written notice that such party does not wish this
Agreement to renew, then the term of this Agreement shall be deemed
automatically renewed for an additional period of one (1) year, and so on for
further renewal periods of one (1) year unless either party has given to the
other written notice of non-renewal at least thirty (30) days prior to the
expiration of such extended period.
 
(a)           This Agreement and Asset Manager’s term of employment under this
Agreement may be terminated by Owner immediately upon the occurrence of any of
the following events:
 
(i)           the fraud, gross negligence or malfeasance on the part of Asset
Manager under this Agreement;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)           the sale of all, or substantially all, of the Properties (or of
all of the direct or indirect ownership interests therein);
 
(iii)           default by Asset Manager in the performance of a particular
obligation under this Agreement (A) which can be reasonably cured in thirty (30)
days and which is not cured within thirty (30) days after written notice
thereof or (B) on three (3) occasions during any twelve (12) month period; or
 
5.           as required by a lender.  Supersedes Other Agreements.  This
Agreement supersedes all prior agreements and understandings between Asset
Manager and the Owner regarding the subject matter hereof.
 
6.           Indemnification.                  (a)     Owner hereby agrees to
indemnify and hold Asset Manager, its agents and employees harmless from and
against any and all liabilities, claims, suits, fines, penalties, damages,
judgments, losses, fees, costs and expenses (including attorneys’ fees and court
costs) incurred when Asset Manager is acting in accordance with the terms and
provisions of this Agreement and within the scope of authority conferred
upon Asset Manager hereunder, or when Asset Manager is acting under the express
direction of Owner, except for matters for which Asset Manager indemnifies Owner
under subclause (b) below.
 
(b)           Asset Manager hereby agrees to indemnify and hold Owner and its
employees, harmless from and against any and all liabilities, claims, suits,
fines, liabilities, damages, judgments, losses, fees, costs and expenses
(including attorneys’ fees and court costs) which arise due to Asset Manager’s
actions taken outside the scope of this Agreement, Asset Manager’s failure to
comply with the material terms, obligations, covenants and requirements of this
Agreement or Asset Manager’s gross negligence.   
 
7.           Relationship.  Asset Manager shall perform its duties hereunder as
an independent contractor to Owner and nothing herein shall constitute the Asset
Manager or any of its employees or agents as an employee or agent of
Owner.  Asset Manager shall not be deemed to have been granted any right or
authority to assume or create any obligation or responsibility on behalf of or
in the name of Owner.  Nothing in this Agreement is intended nor shall it be
deemed to create a joint venture, partnership, tenancy in common or joint
tenancy relationship between Asset Manager and Owner nor to grant Asset Manager
any interest in the Properties.
 
8.           No Waivers.  No waiver with respect to this Agreement shall be
enforceable unless in writing and signed by the party against whom enforcement
is sought.  Except as otherwise expressly provided herein, no failure to
exercise, delay in exercising, or single or partial exercise of any right, power
or remedy by any party, and no course of dealing between or among any of the
parties, shall constitute a waiver of, or shall preclude any other or further
exercise of the same or any other right, power or remedy.
 
9.           Governing Law.    This Agreement and any claims arising out of this
Agreement (or any other claims arising out of the relationship between the
parties) shall be governed by and construed in accordance with the laws of the
State of New York and shall in all respects be interpreted, enforced and
governed under the internal and domestic laws of such state, without giving
effect to the principles of conflicts of laws of such state; provided, however,
that to the extent required the laws of Puerto Rico, the laws of Puerto Rico
shall apply.
 
 
5

--------------------------------------------------------------------------------

 
 
10.           Headings.  The headings of the Sections of this Agreement have
been inserted for convenience of reference only and do not constitute a part of
this Agreement.
 
11.           Counterparts. This Agreement may be executed in two or more
counterparts and each of such counterparts, for all purposes, shall be deemed to
be an original but all of such counterparts together shall constitute but one
and the same instrument, binding upon all parties hereto, notwithstanding that
all of such parties may not have executed the same counterpart.
 
12.           Severability.  If any provision of this Agreement s determined by
a court of competent jurisdiction to be invalid or unenforceable, such
determination will not effect the remaining provisions of this Agreement, all of
which will remain in full force and effect.
 
13.           Attorneys’ Fees.  If either party institutes a legal proceeding
against the other party in connection with this Agreement, the losing party in
such proceeding shall reimburse the prevailing party all reasonable attorneys’
fees paid by the prevailing party in connection with such proceeding.
 
14.           Notices.  All notices hereunder shall be sent by certified or
registered mail, return receipt requested, or may be sent by Federal Express or
other overnight courier which obtains a signature upon delivery to such party at
the address of such party set forth below or at such other address as such party
shall designate from time to time by notice:
 
Asset Manager:
 
Signature Community Investment Group, LLC
9 E. 40th Street, Suite 900
New York, NY 10016
Attention:  David H. McLain, Esq.
 
Owner:
 
Presidential Realty Corporation
 
Notices shall be deemed served three (3) days after mailing, and in the case of
overnight courier on the date actually delivered to or rejected by the intended
recipient, except for notice(s) which advise the other party of a change of
address of the party sending such notice or of such party's attorney, which
notice shall not be deemed served until actually received by the party to whom
such notice is addressed or delivery is refused by such party.  Notices on
behalf of the respective parties may be given by their attorneys and such
notices shall have the same effect as if in fact subscribed by the party on
whose behalf it is given.
 
15.           Further Assurances.  The parties each agree to do such other and
further acts and things, and to execute and deliver such instruments and
documents (not creating any obligations additional to those otherwise imposed by
this Agreement), as either may reasonably request from time to time,, in
furtherance of the purposes of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
16.           Assignment.  This Agreement shall not be assigned by any party
hereto, whether by operation of law or otherwise without the consent of the
other party, and any such assignment without the other party’s consent shall be
null and void.
 
[Signature Page to Follow]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 

 
PRESIDENTIAL REALTY CORPORATION
         
 
By: 
/s/ Jeffery F. Joseph
     
Name: Jeffery F. Joseph
     
Title:  President
                    SIGNATURE COMMUNITY INVESTMENT GROUP, LLC            
By: 
/s/ Nickolas W. Jekogian, III
     
Name: Nickolas W. Jekogian, III
     
Title:  President
 

 
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Properties

 
1.
Maple Tree Industrial Center:  400,000 SF industrial park commonly known as
Maple Tree Industrial Center located at 21 Wilbraham Street, Palmer,
MA  01069   



2.
Hato Rey Office Building:  100,000 SF class A- office space in central business
district located at Home Mortgage Plaza, 268 Ponce de Leon Ave., Hato Rey,
Puerto Rico 00918



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Asset Management Fees
 
Asset Management Fee:
 
Owner shall pay Asset Manager an asset management fees (the “Asset Management
Fee”) equal to one and one-half percent (1.5%) of the Properties’ monthly gross
rental revenues collected for the Properties (to be paid monthly).  Asset
Manager shall bill and be paid on a case by case basis for all out of pocket
expenses incurred in rendering the Asset Management Services and additional
charges as shall be agreed between Owner and Asset Manager when such services
are requested by Owner.  Notwithstanding the foregoing, the monthly fee will be
accrued and not paid until the receipt of mortgage proceeds on the Maple Tree
Industrial Center.
 
 Without limiting the foregoing, additional fees shall be charged for the
following services:
 
Finance Fee – 1% fee on any debt placement
 
Construction Fee:  for any major renovations or capital projects, fee subject to
Board approval
 
Disposition Fee – 1% on sale of any assets
 
 
 

--------------------------------------------------------------------------------

 